Citation Nr: 1013304	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-03 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for deviated septum. 

2.  Entitlement to an increased (compensable) disability 
rating for post operative septorhinoplasty with resultant 
dizzy spells.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     

3.  Entitlement to an increased (compensable) disability 
rating for myositis ossificans, right thigh with torn 
ligament, cartilage damage, right knee.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    

4.  Entitlement to an increased (compensable) disability 
rating for external hemorrhoids.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to 
February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The issue of entitlement to an increased (compensable) 
disability rating for external hemorrhoids is addressed in 
the Remand that follows the Order section of this decision.

Review of the file shows the Veteran is seeking educational 
benefits and appears to have an outstanding application for 
pension dated March 2003.  Those issues are referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not currently have a deviated septum.

2.  The Veteran's post operative septorhinoplasty with 
resultant dizzy spells is not manifested by 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction of one side of a nasal passage.

3.  The Veteran's right lower extremity disabilities are not 
manifested by malunion of the femur with slight knee or hip 
disability. 



CONCLUSIONS OF LAW

1.  Deviated septum was not incurred in or aggravated by 
active duty, and the incurrence or aggravation of a deviated 
septum during such service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  The criteria for the assignment of a compensable 
evaluation for the service-connected post operative 
septorhinoplasty with resultant dizzy spells have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6502 (2009).

3.  The criteria for the assignment of a compensable 
evaluation for the service-connected right lower extremity 
disabilities have not been met.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5255 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to service connection for 
deviated septum and is seeking increased (compensable) 
disability ratings for the issues listed on appeal.  The 
Board will initially discuss certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial-disability-rating and 
effective-date elements of a service-connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects the Veteran was provided VCAA notice in a 
letter mailed in March 2005, prior to the issuance of the 
rating decision on appeal.  In addition, in April 2006 the RO 
sent the Veteran a letter advising him of the disability-
rating and effective-date elements of his service connection 
claim, and the Veteran had ample opportunity to respond.  

Although the April 2006 letter was sent after the initial 
adjudication of the claim, the Board finds there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, there is no indication in the record 
or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  

Moreover, as explained below, the Board has determined that 
service connection is not warranted for deviated septum.  
Consequently, no disability-rating or effective-date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of his claims.  In this 
regard, the Board notes that service treatment records 
(STRs), service personnel records (SPRs), VA medical records, 
and private medical opinions have been associated with the 
claims folder.  

The Board notes that the Veteran failed to report for 
examinations scheduled for January 2003 and April 2005 in 
connection with this claim despite being advised of the 
examinations.  When a claimant fails without good cause to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record; when the examination was scheduled 
in conjunction with any other original claim, a reopened 
claim for a benefit that was previously disallowed, or a 
claim for increase, the claim shall be denied.  38 C.F.R. § 
3.655(a), (b).

The Board also notes the Court has held that VA's duty to 
assist a veteran in developing the facts and evidence 
pertinent to a veteran's claim is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  In this case, the Veteran failed 
on two occasions to report for VA examination, and VA is not 
obligated to afford him another examination before deciding 
the merits of the case.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claims were insignificant and not 
prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claims.



Legal Criteria

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability; medical 
evidence, or in some circumstances lay evidence, of  in-
service incurrence or aggravation of a disease or injury; 
and, a link, established by medical evidence, between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Disability Ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

Where entitlement to service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record in a case 
before VA with respect to benefits under the laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of the matter, VA will give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The evidence available to evaluate the Veteran's disabilities 
has been significantly affected by his failure to undergo VA 
examinations.  In accordance with 38 C.F.R. § 3.655 (2009), 
therefore, the Board will decide the claims based on the 
evidence currently of record.

Entitlement to Service Connection - Deviated Septum

The Veteran asserts he has a deviated septum due to service. 

The Board has reviewed the evidence of record and finds, for 
the reasons expressed below, that the Veteran does not 
currently have a deviated septum.

SPRs included a medical examination in November 1981 in which 
normal results were noted upon clinical evaluation of the 
nose.

At this point the Board notes that in April 1986 the 
Department of the Army, Board for Correction of Military 
Records submitted a letter that stated in September 1982, the 
Veteran was seen for a fracture of the nasal septum which was 
alleged to have occurred in a football game.  No significant 
obstruction of the airway was present.  It was noted that the 
Veteran's STRs were incomplete prior to this review.

SPRs also included a Medical Board examination in January 
1984 in which normal results were noted upon clinical 
evaluation of the nose.

Dr. SLH, M.D. submitted a letter in July 1984 in which he 
stated that the Veteran was seen for evaluation of his 
recurrent sinus infections.  The Veteran's condition was 
noted as including a deviated septum and recurrent sinusitis.

VA medical records from an ear, nose, and throat (ENT) clinic 
dated July 1984 showed that the Veteran presented for follow-
up, had no improvement, and complained about his nasal 
structure.  He reported having a rhinoplasty a year and a 
half prior.  The examiner scheduled the Veteran for another 
rhinoplasty to be performed in August 1984. 

The Veteran had a VA examination in August 1984 in which he 
reported that in June 1981 he broke his nose, causing a 
deviated septum.  It was noted that he had surgery on his 
nose in 1982 and 1984.  VA medical center (VAMC) records also 
dated August 1984 showed that the Veteran's admitting 
diagnosis was nasal obstruction secondary to trauma.  
Physical examination revealed a depression of the left nasal 
bone into the left nasal passage.  The Veteran reported that 
he was involved in a fight three years prior and had surgery 
to the nose.  The examiner noted that after the surgery, a 
persistence of the left lateral nasal bone prevented the 
Veteran from breathing.  A septorhinoplasty was performed.  
It was noted that the Veteran did not develop any 
postoperative complications.  

The Veteran submitted a statement in October 1984 in which he 
stated that the VA doctors did an excellent job straightening 
his nose; however, the problems he had before the operation 
were still present.

The Veteran had a VA examination in June 1987 in which the 
examiner found that his sinuses were clear and that he had an 
adequate airway.  X-rays of the sinuses revealed no 
abnormality.  The Veteran reported occasional dizzy spells 
but denied headaches.  The ENT examination was normal.  The 
examiner diagnosed the Veteran with residuals of a septal 
rhinoplasty with dizzy spells.  

The Veteran submitted the instant claim for service 
connection for deviated septum in February 2005.

In the Veteran's formal appeal (VA Form 9) in January 2006, 
he stated that he still had severe breathing problems due to 
a nasal break in 1982.

The Veteran submitted a statement in December 2007 in which 
he noted that he had his nose fixed.

The Board has determined that service connection for deviated 
septum is not in order because the medical evidence of record 
disproves the presence of any current deviation.

The evidence establishes that in September 1982 the Veteran 
fractured his nasal septum.  However, that an injury occurred 
in service alone is not enough; there must be a disability 
resulting from that condition.  Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1993).  In this case, the Board notes that the Veteran did 
not experience any obstruction of the airway after the injury 
in September 1982, and normal results were noted upon 
clinical evaluation of the nose in January 1984.  

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability ... in the absence of a proof of present 
disability there can be no claim."  Brammer, 3 Vet. App. 
223.   

When a claimant fails without good cause to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(a), (b).  The record 
in this case does not show the presence of a current 
disability, so the claim must be denied.  Brammer, id.

The Board  notes that the requirement of a current disability 
is satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, and a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim.  McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007).  

At this time the Board acknowledges the July 1984 letter by 
Dr. SLH in which he stated that the Veteran's condition 
included a deviated septum and recurrent sinusitis.  The 
findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  

In this case, however, the Veteran submitted his service 
connection claim for deviated septum in February 2005 after 
he no longer had a deviated septum per his statement in 
October 1984, the last VA examination of record in June 1987, 
and his statement in December 2007, so McClain is not 
applicable.

VA must also consider all favorable lay evidence of record.  
38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in 
addition to the medical evidence above the Board has 
carefully considered the lay evidence presented by the 
Veteran and his representative in the form of correspondence 
to VA, to include a brief submitted in February 2010, in 
which it has generally been asserted that the Veteran is 
entitled to service connection for a deviated septum.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, the Veteran is not competent to render an opinion 
concerning medical diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, it is the 
province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  In this case, there is no diagnosis of a 
current deviated septum and, as noted above, the Veteran 
failed to report for VA examinations in January 2003 and 
April 2005.

Failure to report for examination or submit evidence may be 
considered as abandonment of a claim.  Morris v. Derwinski, 1 
Vet. App. 260 (1991).

Therefore, for the reasons and bases expressed above, the 
Board concludes that the evidence in this case preponderates 
against the claim and the benefit of the doubt rule is not 
for application.  Gilbert, 1 Vet. App. 49, 53.

Entitlement to Increased Rating - Post Operative 
Septorhinoplasty 

The Veteran's service-connected post operative 
septorhinoplasty with resultant dizzy spells is currently 
rated as noncompensable under 38 C.F.R. § 4.97, Diagnostic 
Code 6502.  Diagnostic Code 6502 provides a maximum 10 
percent rating for deviation of the nasal septum with 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction of one side.
 
The Board notes that a VA administrative rating decision in 
October 1985 granted the following ratings for the Veteran's 
post operative septorhinoplasty with resultant dizzy spells, 
based upon the hospitalization required for the surgeries on 
his nose:  10 percent from February 28, 1984; 100 percent 
from August 22, 1984; 10 percent from October 1, 1984; 100 
percent from January 16, 1985; and 10 percent from March 1, 
1985.  However, in August 1987, based upon the results of the 
aforementioned June 1987 VA examination, the VA reduced the 
Veteran's disability rating to zero effective November 1, 
1987. 

The instant claim for an increased rating was received in 
April 2005 in which the Veteran stated that he still had 
breathing trouble.

As noted above, the evidence available to evaluate the 
Veteran's disabilities has been significantly affected by his 
failure to undergo VA examinations.  In accordance with 38 
C.F.R. § 3.655 (2009), the Board has reviewed the evidence of 
record and finds, for the reasons expressed below, that the 
Veteran's overall level of impairment is not consistent with 
a compensable disability rating.

The pertinent evidence of record shows the Veteran complained 
of breathing trouble, but there is no medical evidence of 
nasal septum deviation with 50-percent obstruction of the 
nasal passage on both sides or complete obstruction of one 
side.  Accordingly, the presently-assigned noncompensable 
rating is appropriate.  

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in 
addition to the medical evidence above the Board has 
carefully considered the lay evidence presented by the 
Veteran and his representative in the form of correspondence 
to VA in which it has generally been asserted that the 
Veteran's post operative septorhinoplasty with resultant 
dizzy spells warrants a compensable disability rating.

"A layperson can certainly provide an eyewitness account of 
a veteran's visible symptoms."  Espiritu, 2 Vet. App. 492.  
In this case the Board finds the statements by the Veteran to 
be credible in describing his symptoms.  However, even 
affording those statements full credibility, they do not show 
symptoms more closely approximating the schedular criteria 
for a compensable evaluation.  And as noted above, the 
Veteran is not competent to render an opinion concerning 
medical diagnosis or increase in severity.  See Espiritu, 2 
Vet. App. 492, 494.  Rather, it is the province of trained 
health care professionals to enter conclusions that require 
medical expertise.  Jones, 7 Vet. App. 134, 137.  In this 
case, there is no evidence that the Veteran's post operative 
septorhinoplasty with resultant dizzy spells has increased in 
severity as the Veteran failed to report for the VA 
examination in April 2005.

When the examination was scheduled in conjunction with a 
claim for increase, the claim shall be denied.  38 C.F.R. § 
3.655(a), (b).  Further, failure to report for examination or 
submit evidence may be considered as abandonment of a claim.  
Morris, 1 Vet. App. 260.

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  
Consideration has been given to assigning a staged rating; 
however, at no time during the pendency of this claim for 
increased rating has the disability warranted a compensable 
rating.  See Hart, 21 Vet. App. 505.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on the part of 
the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected post operative 
septorhinoplasty with resultant dizzy spells at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran received 
increased ratings for the hospitalization required in 
conjunction with his post operative septorhinoplasty with 
resultant dizzy spells; he has not required hospitalization 
during the pendency of this claim for a compensable rating; 
and that the manifestations of the disability are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication that the average industrial 
impairment from the disability would be in excess of that 
contemplated by assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

Therefore, for the reasons and bases expressed above, the 
Board concludes that the evidence in this case preponderates 
against the claim and the benefit of the doubt rule is not 
for application.  Gilbert, 1 Vet. App. 49, 53.

Entitlement to Increased Rating - Right Lower Extremity

The Veteran's service-connected myositis ossificans, right 
thigh with torn ligament, cartilage damage, right knee, have 
been evaluated as noncompensable by analogy to an impairment 
of the femur under Diagnostic Code 5255.  Under this 
diagnostic code, a 10 percent rating is assigned where there 
is malunion of the femur with slight knee or hip disability.  
A 20 percent rating requires moderate knee or hip disability, 
while a 30 percent rating requires marked knee or hip 
disability.  A 60 percent rating is warranted for fracture of 
the surgical neck of the femur with a false joint.  A 60 
percent rating is also warranted for impairment of the femur 
with nonunion, without loose motion, and weightbearing is 
preserved with the aid of a brace.  Finally, an 80 percent 
rating is in order where there is fracture of the shaft or 
anatomical neck of the femur with nonunion or with loose 
motion. 

As noted above, the evidence available to evaluate the 
Veteran's disabilities has been significantly affected by his 
failure to undergo VA examinations.  In accordance with 38 
C.F.R. § 3.655 (2009), the Board has reviewed the evidence of 
record and finds, for the reasons expressed below, that the 
Veteran's overall level of impairment is not consistent with 
a compensable disability rating.

The instant claim for an increased rating was received in 
April 2005 in which the Veteran stated that his right knee 
still bothered him with numbness of his leg. 

The pertinent evidence of record shows the Veteran complained 
of continued right knee pain, but there is no medical 
evidence of malunion of the femur with slight knee or hip 
disability.  Accordingly, the presently-assigned 
noncompensable rating is appropriate.  

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in 
addition to the medical evidence above the Board has 
carefully considered the lay evidence presented by the 
Veteran and his representative in the form of correspondence 
to VA in which it has generally been asserted that the 
Veteran's myositis ossificans, right thigh with torn 
ligament, cartilage damage, right knee, warrants a 
compensable disability rating.

"A layperson can certainly provide an eyewitness account of 
a veteran's visible symptoms."  Espiritu, 2 Vet. App. 492.  
In this case the Board finds the statements by the Veteran to 
be credible in describing his symptoms.  However, even 
affording those statements full credibility, they do not show 
symptoms more closely approximating the schedular criteria 
for a compensable evaluation.  And as noted above, the 
Veteran is not competent to render an opinion concerning 
medical diagnosis or increase in severity.  See Espiritu, 2 
Vet. App. 492, 494.  Rather, it is the province of trained 
health care professionals to enter conclusions that require 
medical expertise.  Jones, 7 Vet. App. 134, 137.  In this 
case, there is no evidence that the Veteran's myositis 
ossificans, right thigh with torn ligament, cartilage damage, 
right knee, has increased in severity as the Veteran failed 
to report for the VA examination in April 2005.

Failure to report for examination or submit evidence may be 
considered as abandonment of a claim.  Morris, 1 Vet. App. 
260.

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  
Consideration has been given to assigning a staged rating; 
however, at no time during the pendency of this claim for 
increased rating has the disability warranted a compensable 
rating.  See Hart, 21 Vet. App. 505.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on the part of 
the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected myositis ossificans, 
right thigh with torn ligament, cartilage damage, right knee, 
are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  
Thun, 22 Vet. App. 111.

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the service-
connected disability and that the manifestations of the 
disability, are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned rating.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.

Therefore, for the reasons and bases expressed above, the 
Board concludes that the evidence in this case preponderates 
against the claim and the benefit of the doubt rule is not 
for application.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for deviated septum is 
denied. 

Entitlement to an increased (compensable) disability rating 
for post operative septorhinoplasty with resultant dizzy 
spells is denied.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    

Entitlement to an increased (compensable) disability rating 
for myositis ossificans, right thigh with torn ligament, 
cartilage damage, right knee, is denied.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   



REMAND

The Board finds additional development is warranted at this 
point on the claim for increased (compensable) disability 
rating for external hemorrhoids.  

In correspondence from the Veteran in May 2003 and August 
2003, he stated that he received treatment for his 
hemorrhoids from Dr. Ronald White from 2001 to 2003.  In 
addition, in his formal appeal (VA Form 9) submitted in 
January 2006, the Veteran stated that he still had 
hemorrhoids that forced him to the doctors for two years from 
2004 to 2005.  The Board notes that the claims file does not 
contain any private medical records regarding the Veteran's 
external hemorrhoids.

The VCAA requires that VA make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran in regards to his 
external hemorrhoids.  The RO or the AMC 
should also specifically seek records 
pertaining to the Veteran's treatment for 
external hemorrhoids by Dr. Ronald White.  
If the RO or the AMC is unsuccessful in 
its efforts to obtain any such evidence, 
it should so inform the Veteran and his 
representative and request them to submit 
the outstanding evidence. 

2.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue remaining on 
appeal. If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the RO or the AMC should 
furnish to the Veteran and his 
representative a Supplemental Statement 
of the Case and afford them the 
appropriate time period for response 
before the case is returned to the Board 
for further appellate action.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


